 Case 2:19-cv-12533-SFC-DRG ECF No. 1, PageID.1 Filed 08/28/19 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

AARON GANT, et al.        )
Plaintiffs,               )
                          )
v.                        )                     Case No.
                          )
FORD MOTOR COMPANY, INC., )                     Honorable
Defendant.                )

                            NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1332(d), 1441, and 1446, Defendant Ford Motor

Company, Inc., (“Ford”) gives notice that the case captioned Aaron Gant, et al. v.

Ford Motor Company, Inc., Case No. 2019-010455-NZ, is removed to the United

States District Court for the Eastern District of Michigan, from the Third Circuit

Court for the County of Wayne, Michigan, where Plaintiffs originally filed it on or

about August 2, 2019. Ford was served on August 8, 2019. True and correct copies

of all process and pleadings served on Ford are attached as Exhibit 1 – Complaint

and Jury Demand.


                         Statement of Grounds for Removal

      1.     Ford bases this Notice of Removal in part on 28 U.S.C. § 1441(a),

which allows removal of any state-court civil action over which the district courts of

the United States have original jurisdiction.
    Case 2:19-cv-12533-SFC-DRG ECF No. 1, PageID.2 Filed 08/28/19 Page 2 of 10




        2.    The District Court has original jurisdiction over this civil action

pursuant to 28 U.S.C. § 1332(d), commonly known as the Class Action Fairness Act

(“CAFA”). Pursuant to 28 U.S.C. §1332(d)(2)(A), the district courts shall have

original jurisdiction over any civil action in which the matter in controversy exceeds

the sum or value of $5,000,000, exclusive of interest and costs, and is a class or mass

action1 in which any of the plaintiffs is a citizen of a State different from any

defendant.

        3.    Pursuant to 28 U.S.C. §1332(d)(11)(B)(i), the term “mass action”

means “any civil action (except a civil action within the scope of section 1711(2)) in

which monetary relief claims of 100 or more persons are proposed to be tried jointly

on the ground that the plaintiffs’ claims involve common questions of law or fact,

except that jurisdiction shall exist only over those plaintiffs whose claims in a mass

action satisfy the jurisdictional amount requirements under subsection (a).”

        4.    This Complaint identifies 373 named Plaintiffs2 who are citizens and

residents of Alabama, Arizona, Arkansas, California, Colorado, Connecticut,

Delaware, Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,


1
  Pursuant to 28 U.S.C. §1332(d)(11)(A), a mass action shall be deemed to be
removable under paragraphs (2) through (10) if it otherwise meets the provisions of
those paragraphs.
2
 Ford reserves its right to challenge the form and content of the Plaintiffs’ improper
pleading, including their misjoinder.



                                          2
 Case 2:19-cv-12533-SFC-DRG ECF No. 1, PageID.3 Filed 08/28/19 Page 3 of 10




Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri,

Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New York, North

Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, South Carolina,

South Dakota, Tennessee, Texas, Utah, Virginia, Washington, West Virginia, and

Wisconsin. (Compl. ¶¶ 5–379.)

      5.     Ford is a corporation organized and existing under the laws of

Delaware, with its principal place of business in Dearborn, Michigan. (Compl. ¶ 3.)

      6.     Thus, for purposes of CAFA removal, the requisite minimal diversity

exists because at least one Plaintiff is a resident of a different state than Ford. 28

U.S.C. §1332(d)(2)(A).

      7.     There are also more than 100 named plaintiffs, thereby satisfying this

requirement for mass-action removal. Id. §1332(d)(11)(B)(i).

      8.     Moreover, the amount in controversy exceeds $5,000,000 because each

of the 373 Plaintiffs “seeks damages in excess of $25,000,” which in the aggregate

is at least $9,325,000 (i.e., 373 x $25,000). And as explained below, each Plaintiff

individually is more likely than not seeking damages exceeding $75,000.

      9.     In particular, Plaintiffs allege they each purchased or leased certain

2010 to 2017 Ford Fusion vehicles. (Compl. ¶ 1.)

      10.    Plaintiffs seek damages for, inter alia, (1) “significant diminution in the

value of their vehicles,” (2) revocation of acceptance, (3) damages incurred in



                                           3
    Case 2:19-cv-12533-SFC-DRG ECF No. 1, PageID.4 Filed 08/28/19 Page 4 of 10




revoking acceptance, (4) damages in excess of $25,000, (5) a refund of the purchase

or lease price paid, (6) indemnification of each Plaintiff and to hold each Plaintiff

harmless with respect to any lease or finance contact covering each of Plaintiffs’

vehicles,3 (7) incidental damages, (8) consequential damages, (9) actual damages,

(10) statutory damages, (11) actual attorney fees, (12) reasonable attorney fees,4 and

(13) disgorgement and restitution of “profits, revenue, [and] benefits” in an amount

deemed appropriate by the Court. (Id. ¶¶ 445, 455(a–e), 463(a–e), 470(a–e) 478,

482, & 505.) Additionally, Plaintiffs ask the Court to “strike any contractual

limitations on Plaintiffs’ remedies . . . .” (Id. ¶ 482.)



3
  The Court should consider Plaintiffs’ claim for indemnification in determining the
amount in controversy. See Seaway Painting Co. v. Burlington Ins. Grp., Inc., No.
12-CV-15496, 2013 WL 3817422, at *2 (E.D. Mich. July 23, 2013) (“The cost of
indemnification alone for three separate suits also appears to be sufficient to satisfy
the amount in controversy requirement.”).
4
  The Court should also consider Plaintiffs’ demand for attorney fees in calculating
the amount in controversy, but only with respect to claims for which Plaintiffs have
a colorable basis to recover attorney fees. See Backs v. One Beacon Am. Ins. Co.,
No. 15-12083, 2015 WL 13039639, at *5 (E.D. Mich. Sept. 3, 2015) (“Attorneys’
fees, however, are not included in diversity jurisdiction calculations unless they are
included in the contract or are mandated by statute.”). While Plaintiffs demand
attorney fees in five of their seven counts, the only count that could arguably support
such an award is the count under the Michigan Consumer Protection Act (“MCPA”).
(Compl. ¶¶ 471–78.) Ford does not concede either the viability of this count, nor that
Plaintiffs would be entitled to recover attorney fees. Nor does Ford concede that all
Plaintiffs—i.e., non-Michigan Plaintiffs—can properly assert claims under the
MCPA. Nonetheless, given Plaintiffs’ universal assertion of claims under the MCPA
and their demand for attorney fees, such fees may properly be considered when
determining the amount in controversy.


                                             4
 Case 2:19-cv-12533-SFC-DRG ECF No. 1, PageID.5 Filed 08/28/19 Page 5 of 10




      11.    “Generally, because the plaintiff is the ‘master of the claim,’ a claim

specifically less than [$75,000] should preclude removal.” Halsey v. AGCO Corp.,

755 F. App’x 524, 526–27 (6th Cir. 2018) (citing Rogers v. Wal-Mart Stores, Inc.,

230 F.3d 868, 871 (6th Cir. 2000)). Removal “becomes more complicated,”

however, “when the plaintiff claims an unspecified amount of damages.” Id.

(citing Naji v. Lincoln, 665 F. App’x 397, 400 (6th Cir. 2016)). Moreover, “a

plaintiff cannot avoid removal merely by declining to allege the jurisdictional

amount.” McPhail v. Deere & Co., 529 F.3d 947, 955 (10th Cir. 2008).

      12.    Here, Plaintiffs do not specifically assert they are seeking less than

$75,000. Rather, they each demand an unspecified amount above $25,000.

      13.    As the party seeking removal, Ford needs to show only “by a

preponderance of the evidence that the amount in controversy requirement has been

met.” Id. (citing Hayes v. Equitable Energy Res. Co., 266 F.3d 560, 572 (6th Cir.

2001); Dart Cherokee Basin Operating Co. v. Owens, ––– U.S. ––––, 135 S. Ct. 547,

190 L.Ed.2d 495 (2014)). The Sixth Circuit recognizes “this is not a ‘daunting

burden’ that requires the defendants to ‘research, state and prove the plaintiff’s claim

for damages.’” Id. (citing Hayes, 266 F.3d at 572; Gafford v. Gen. Elec. Co., 997

F.2d 150,158 (6th Cir. 1993)). Instead, a defendant need only “show that it is ‘more

likely than not’ that the plaintiff’s claims” seek damages satisfying the amount-in-

controversy requirement. Id. (citing Rogers, 230 F.3d at 871).



                                           5
    Case 2:19-cv-12533-SFC-DRG ECF No. 1, PageID.6 Filed 08/28/19 Page 6 of 10




        14.   For this analysis, 204 of the current 373 Plaintiffs were named plaintiffs

in a prior action filed in the United States District Court for the Eastern District of

Michigan, in which they explicitly asserted an amount in controversy over $75,000

as to each of their claims individually. See Kinner v. Ford Motor Co., No. 2:19-cv-

10583-SFC-DRG (Dkt. 1) (E.D. MI.), ¶ 264 (“The amount in controversy of

Plaintiffs’ individual claims meets or exceeds $75,000 in value.”).

        15.   The Kinner action was filed earlier this year, in this Court, and involved

virtually identical factual allegations with respect to the claims of the 204

overlapping Plaintiffs.5 For purposes of this analysis, the main difference between

this action and Kinner are 1) the number of named Plaintiffs has increased from 204

to 373; and 2) Plaintiffs here are not asserting a claim under the Magnuson-Moss

Warranty Act (“MMWA”), as they did in Kinner, and instead pursue two separate

counts for breach of express and implied warranty, respectively. (Compl. ¶¶ 440–

63.) However, it is well established that the MMWA does not create any independent

cause of action, and merely provides a vehicle to pursue warranty- or contract-based

claims under existing state law.




5
  Kinner was assigned to the Honorable Sean F. Cox, and Ford submits this action
should likewise be assigned to Judge Cox. Should it not be, Ford reserves the right
to file a Motion for Reassignment pursuant to Local Rule 83.11.



                                           6
 Case 2:19-cv-12533-SFC-DRG ECF No. 1, PageID.7 Filed 08/28/19 Page 7 of 10




      16.    Here, while Plaintiffs replaced the MMWA count from the Kinner

complaint with two counts for breach of express and implied warranty, respectively,

the substance of their claims remains the same—i.e., alleged breach of warranty and

damages for the same. Compare Kinner Compl. ¶ 274 (MMWA count seeking

compensatory and other damages plus attorneys’ fees), with Gant Compl. at 427–29

(breach of warranty counts seeking same); also Gant Compl. at 430, 432, 437

(additional counts seeking various forms of damages plus attorneys’ fees). As a

result, the underlying nature of the claims has not changed since the 204 overlapping

Plaintiffs alleged in Kinner that their claims each individually exceeded $75,000—

there are now just more Plaintiffs in this current action. McPhail v. Deere & Co.,

529 F.3d 947, 956 (10th Cir. 2008) (recognizing the numerous sources of

information that can support the amount in controversy, including the plaintiff’s own

demands outside of the complaint itself); Meridian Sec. Ins. Co. v. Sadowski, 441

F.3d 536, 541–42 (7th Cir. 2006) (same).

      17.    On these facts, it is more likely than not that each of these Plaintiffs

seeks more than $75,000, just as the majority of them expressly alleged in their prior

Kinner action.

      18.    This Notice of Removal is also timely under 28 U.S.C. §1446(b)(1), as

it is filed “within thirty days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading setting forth the claim for relief upon



                                          7
 Case 2:19-cv-12533-SFC-DRG ECF No. 1, PageID.8 Filed 08/28/19 Page 8 of 10




which such action or proceeding is based . . . .” Id. Plaintiffs filed this action in the

Third Circuit Court for the County of Wayne, Michigan, on August 2, 2019; Ford

was served on August 8, 2019.

      19.    Ford has not answered or otherwise responded yet, nor made any

appearance or argument before the Circuit Court for the County of Wayne, Michigan

about this matter, and therefore has not waived removal.

      20.    In accordance with 28 U.S.C. §1446(d), concurrently with filing this

Notice of Removal, Ford will give written notice of the removal to Plaintiffs and

will file a true and correct copy of this Notice of Removal with the Clerk of the

Circuit Court for the County of Wayne, Michigan.

      21.    Ford submits this Notice without waiving any of its rights and defenses

to Plaintiffs’ claims or conceding that Plaintiffs have pleaded claims upon which

relief can be granted. Nor does Ford waive any other procedural objections with

respect to Plaintiffs’ Complaint.

      22.    Ford also does not admit the substance of any of the factual allegations

in the Complaint, and instead reserves the right to contest those allegations—

including any and all claims for alleged damages—at the appropriate time. By

responding in this Court as required by Rule 81 of the Federal Rules of Civil

Procedure, Ford does not consent to venue in this Court and specifically reserves its




                                           8
 Case 2:19-cv-12533-SFC-DRG ECF No. 1, PageID.9 Filed 08/28/19 Page 9 of 10




right to challenge venue; a responsive filing in this Court would be only to prevent

the entry of a default.

      23.     Ford further reserves the right to raise any proper basis to assert and

maintain any positions regarding the continued exercise of—including any

additional bases for—federal jurisdiction over any or all of this matter, once

removed, as well as all other defenses to the allegations in Plaintiffs’ Complaint.

      24.     All of the other prerequisites for removal under 28 U.S.C. §§ 1441 and

1446 have been met.

      WHEREFORE, Ford gives notice that the referenced action now pending in

the Third Circuit Court for the County of Wayne, Michigan, has been removed to

this Court.

                                    Respectfully submitted,

                                    BOWMAN AND BROOKE LLP

                                 BY: /s/ Thomas P. Branigan
                                   THOMAS P. BRANIGAN (P41774)
                                   JODI MUNN SCHEBEL (P55889)
                                   MATTHEW G. BERARD (P77024)
                                   41000 Woodward Avenue, Suite 200 East
                                   Bloomfield Hills, MI 48304-4132
                                   Telephone: 248.205.3300
                                   Facsimile: 248.205.3309
                                   Email: tom.branigan@bowmanandbrooke.com
                                   Email: jodi.schebel@bowmanandbrooke.com
                                   Email: matthew.berard@bowmanandbrooke.com

                                    Attorneys for Defendant,
                                    Ford Motor Company, Inc.

                                          9
Case 2:19-cv-12533-SFC-DRG ECF No. 1, PageID.10 Filed 08/28/19 Page 10 of 10




                              CERTIFICATE OF SERVICE

      I certify that on August 28, 2019, I electronically filed the foregoing paper

with the Clerk of the Court using the ECF system which will send notification of

such filing to all counsel of record.

                                        BOWMAN AND BROOKE LLP



                                  BY: /s/ Thomas P. Branigan
                                    THOMAS P. BRANIGAN (P41774)
                                    JODI MUNN SCHEBEL (P55889)
                                    MATTHEW G. BERARD (P77024)
                                    41000 Woodward Avenue, Suite 200 East
                                    Bloomfield Hills, MI 48304-4132
                                    Telephone: 248.205.3300
                                    Facsimile: 248.205.3309
                                    Email: tom.branigan@bowmanandbrooke.com
                                    Email: jodi.schebel@bowmanandbrooke.com
                                    Email: matthew.berard@bowmanandbrooke.com

                                        Attorneys for Defendant,
                                        Ford Motor Company, Inc.




                                            10
